         Case 1:20-cv-00452-BLW Document 23 Filed 10/30/20 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief, Civil Litigation Division

LESLIE M. HAYES, ISB #7995                STEPHANIE C. NEMORE, ISB # 9080
Deputy Attorney General                   Deputy Attorney General
Civil Litigation Division                 Idaho State Police
954 W. Jefferson Street, 2nd Floor        700 South Stratford Drive
P.O. Box 83720                            Meridian, Idaho 83642
Boise, Idaho 83720-0010                   Telephone: (208) 884-7050
Telephone: (208) 334-2400                 Facsimile: (208) 884-7228
Facsimile: (208) 854-8073                 stephanie.nemore@isp.idaho.gov
leslie.hayes@ag.idaho.gov

Attorneys for Defendants

                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

                                              )
 JOHN DOE,                                    ) Case No. 1:20-cv-00452
                                              )
                                              ) DEFENDANTS’ MOTION TO SEAL
                         Plaintiff,           )
 v.                                           )
                                              )
                                              )
 LAWRENCE WASDEN, Attorney General of the )
 State of Idaho; KED WILLIS, Colonel of the   )
 Idaho State Police Bureau of Criminal        )
 Investigation; LELIA MCNEIL, Bureau Chief of )
 the Idaho State Police Bureau of Criminal    )
 Investigation and the INDIVIDUAL MEMBERS )
 OF THE IDAHO CODE COMMISSION, all of         )
 the above in their official capacities,      )
                                              )
                         Defendants.          )
                                              )
                                              )
                                              )




DEFENDANTS’ DEFENDANTS’ MOTION TO SEAL- 1
             Case 1:20-cv-00452-BLW Document 23 Filed 10/30/20 Page 2 of 3




           Defendants Lawrence Wasden, Colonel Ked Willis 1, Lelia McNeil 2, and Members of the

Idaho Code Commission, by and through their counsel of record, Deputy Attorney General Leslie

M. Hayes, respectfully request that the Defendants’ Opposition to Plaintiff’s Motion for

Preliminary Injunction [Dkt. 4], the Declaration of Leila McNeill, the Declaration of Carol

Redding and underlying exhibits filed herewith, be sealed pursuant to Dist. Idaho Loc. R. 5.55

because it discloses identifying information that the parties have agreed to file under seal to protect

the identity of John Doe.

           Defendants respectfully request that this Court grant their motion and enter an order sealing

the documents referenced above.

                                                        STATE OF IDAHO
                                                        OFFICE OF THE ATTORNEY GENERAL


                                                  By:     /s/ Leslie M Hayes
                                                        Leslie M. Hayes
                                                        Stephanie C. Nemore
                                                        Deputy Attorney General




1
    Correct spelling is “Wills.”
2
    Correct spelling is “McNeill”

DEFENDANTS’ DEFENDANTS’ MOTION TO SEAL- 2
          Case 1:20-cv-00452-BLW Document 23 Filed 10/30/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 30th day of October, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which caused the following
parties or counsel to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

Richard Eppink
American Civil Liberties Union of Idaho Foundation
REppink@acluidaho.org

Debra Groberg
Nevin, Benjamin, McKay &Bartlett, LLP
dgroberg@nbmlaw.com

Matthew Strugar
Law Office of Matthew Strugar
Matthew@matthewstrugar.com

Attorneys for Plaintiff

                                                            /s/ Leslie M Hayes
                                                     Leslie M. Hayes
                                                     Deputy Attorney General




DEFENDANTS’ DEFENDANTS’ MOTION TO SEAL- 3
